

115 HR 1859 IH: To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a portion of United States Route 15 in Pennsylvania as part of the Interstate System, and for other purposes.
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1859IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Marino introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a portion of
			 United States Route 15 in Pennsylvania as part of the Interstate System,
			 and for other purposes.
	
		1.Designation of high priority corridor on National Highway System
 (a)In generalSection 1105(c)(9) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240) is amended by inserting before the period at the end the following: and including United States Route 15 in Pennsylvania from its intersection with Interstate Route 180 to the New York border.
			(b)Designation; signs
 (1)In generalSection 1105(e)(5)(C)(i) of such Act is amended— (A)in the first sentence by inserting before the period at the end the following: , including United States Route 15 in Pennsylvania from its intersection with Interstate Route 180 to the New York border; and
 (B)by inserting after the first sentence the following: The Commonwealth of Pennsylvania shall erect signs identifying the route referred to in subsection (c)(9) as Interstate Route 99, including United States Route 15 in Pennsylvania from its intersection with Interstate Route 180 to the New York border..
 (2)DeadlineThe Commonwealth of Pennsylvania shall erect signs in accordance with the amendment made by paragraph (1) not later than 180 days after the date of enactment of this Act.
				(3)Grants
 (A)In generalThe Secretary of Transportation may make grants to the State of Pennsylvania for projects— (i)to erect signs along United States Route 15 in Pennsylvania from its intersection with Interstate Route 180 to the New York border identifying that highway segment as part of the Interstate System; and
 (ii)to make such improvements as may be necessary for that highway segment to conform with standards applicable to the Interstate System.
 (B)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) such sums as may be necessary to carry out this paragraph.
 (c)Vehicle weight limitations on Interstate SystemSection 127 of title 23, United States Code, is amended by adding at the end the following:  (u)Vehicles on highway segment in Pennsylvania (1)In generalIf a vehicle could operate legally on the highway segment described in paragraph (2) on the day before the segment was designated as part of the Interstate System, the vehicle may continue to operate on that segment without regard to any requirement under this section.
 (2)DescriptionThe highway segment described in this paragraph is the portion of Interstate Route 99 in Pennsylvania between Interstate Route 180 and the New York border, formerly known as United States Route 15..
			